Citation Nr: 0209432	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  00-21 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1979.

This appeal arises from a February 2000 rating action that 
denied service connection for PTSD.  A Notice of Disagreement 
therewith was received in May 2000, and a Statement of the 
Case (SOC) was issued subsequently that month.  A Substantive 
Appeal was received in October 2000.  Supplemental SOCs 
(SSOCs) were issued in August and September 2001.

In March 2002, the veteran testified at a hearing before the 
undersigned Member of the Board of Veterans Appeals (Board) 
in Washington, D.C.  At the hearing, the veteran submitted 
additional medical evidence directly to the Board and, 
pursuant to 38 C.F.R. § 20.1304(c), waived his right to have 
the RO initially consider that evidence.  

In October 2000, the veteran filed an application to reopen 
his claim for service connection for a back disability, as 
well as a claim for an increased rating for his migraine 
headaches.  However, these issues have not been adjudicated, 
and, therefore, are not properly before the Board for 
appellate consideration at this time.  The issues are thus 
referred to the RO for appropriate action.


FINDINGS OF FACT

1. All notification and development action need to fairly 
adjudicate the claim on appeal has, to the extent 
possible, been accomplished.

2. The preponderance of the competent and probative medical 
evidence establishes that the veteran does not meet the 
diagnostic criteria for PTSD.

CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.
§§ 1110, 1131, 5103A, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

In the May 2000 SOC and the August and September 2001 SSOCs, 
the veteran and his representative were furnished the 
pertinent laws and regulations governing this claim and the 
reasons for the denial.  Thus, the Board finds that they have 
been given sufficient notice of the information and evidence 
needed to substantiate the claim, and, as evidenced by 
various letters soliciting information and/or evidence (see, 
e.g., the RO letter of January 1999), have been afforded 
ample opportunities to submit such information and evidence.  
In the August 2001 SSOC, the RO not only informed the veteran 
and his representative of the notice and duty to assist 
provisions of the VCAA, but also what the evidence had to 
show to establish entitlement to service connection; what the 
VA had done to help with his claim; what information or 
evidence the VA still needed from the veteran; what the 
veteran could to help with his claim; and when and where the 
veteran was to send the information or evidence.  In light of 
the above, and in view of the fact that there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the Board also finds that the 
statutory and regulatory requirement that the VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA is not at issue in this case.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. 19 June 2002) (addressing the 
duties imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  
Thus, the Board finds that the VA's duty to notify has been 
met.

The Board also finds that all necessary development has been 
accomplished.  The veteran has testified at a hearing on 
appeal.  He has submitted medical evidence in support of his 
claim, and the RO has undertaken extensive efforts to assist 
the veteran by obtaining evidence necessary to substantiate 
his claim, to include obtaining voluminous VA inpatient and 
outpatient records identified by the veteran and dated 
between 1982 and 2001.  In February 1999, the RO also 
received the medical records underlying the September 1993 
SSA decision which found the veteran entitled to disability 
benefits from February 1992 primarily due to an affective 
disorder, with a secondary diagnosis of a personality 
disorder.  A March 2001 VA contact report indicates that, in 
response to the RO's question whether there were any private 
medical records pertinent to his claim that he wanted the RO 
to obtain, the veteran informed the RO that all of his 
treatment for claimed PTSD had been at a VA medical facility.  
Neither the veteran nor his representative has identified, 
and the claims file does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim on appeal on the merits, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

I. Background

The service medical records are completely negative for 
findings or diagnoses of PTSD.  The service personnel records 
show that the veteran served in Alaska from March 1978 to 
January 1979.  There is no evidence that he engaged in combat 
with the enemy in service.

In August 1978, the veteran was seen at a community mental 
health activity in Alaska for evaluation prior to a court 
martial for assault.  He was noted to have been depressed 
after being away from his wife for the past 6 months.  Poor 
sleep and appetite were noted; there were no other pertinent 
findings.  

Court martial conviction records disclose that in June 1978 
the veteran committed an assault upon a service comrade by 
striking him on the neck, groin, and right leg with a steel 
pipe, thereby intentionally inflicting grievous bodily harm 
(deep contusions and lacerations).  The veteran pleaded not 
guilty but was found guilty, and sentenced to a reduction in 
grade.  The records noted no mitigating circumstances.  This 
was adjudged in September 1978 and approved in November.      

The veteran was found psychiatrically normal on separation 
examination of October 1979.  

Post service, the veteran was seen at a VA medical facility 
on numerous occasions from 1982 to 1985 for treatment and 
evaluation of various disabilities; these records are 
negative for findings or diagnoses of PTSD.

In his July 1992 application for Social Security 
Administration (SSA) disability benefits, the veteran listed 
back problems as the disabling condition that stopped him 
from working.  He did not refer to PTSD.

An October 1992 disability evaluation by R. Strong, M.D., in 
connection with the veteran's SSA claim noted his complaint 
of persistent back pain that had prevented him from working 
for the last 2 years.  There was no reference to PTSD.

VA outpatient treatment records covering the period November 
1992 to October 1993 show treatment and evaluation of the 
veteran for various disabilities but are negative for 
findings or diagnoses of PTSD.

On psychiatric evaluation in March 1993, T. Sarvay, M.D., 
reviewed the veteran's medical records, which indicated a 
history of chronic back pain, migraine headaches, and a 
nervous problem.  He described subjective feelings of 
depression accompanied by a marked loss of interest, which 
symptoms began 3 years ago, about 1 year prior to his 
physical disability.  He also described an intolerance for 
being around people, particularly crowds, and numerous 
verbally explosive episodes on the job, and difficulty 
concentrating.  The examiner also noted evidence of anhedonia 
and suicidal ideations and plans, but no actual attempts.  
The veteran also described weight loss, excessive sleeping, 
and lack of energy.  He had no socialization outside the 
home.  The findings on current mental status examination 
included a somewhat flattened affect, much depression, and a 
significant slowing of thought processes and physical 
movements.  Current difficulties with cognitive functioning 
appeared to be secondary to the degree of his depressive 
symptomatology.  The diagnoses included recurrent major 
depressive disorder and avoidant personality.  There were no 
findings of PTSD.   

On VA general medical examination of September 1993, the 
veteran was found to be psychiatrically normal.

By decision of September 1993, the SSA found the veteran 
entitled to disability benefits from February 1992 primarily 
due to an affective disorder, with a secondary diagnosis of a 
personality disorder.  There were no references to PTSD.

In July and August 1994, the veteran was hospitalized at a VA 
medical facility secondary to increased feelings of 
depression with suicidal and homicidal ideation for several 
days.  He had no known psychiatric history.  He recently had 
a plan to shoot himself with a gun, and reported flashbacks 2 
to 3 times per day secondary to a fight in 1978.  He had 
received outpatient treatment for depression for a year.  His 
current primary stressor included marital problems.  He 
complained of panic attacks, a 1-year history of depression, 
and decreased sleep and energy.  A social work assessment 
noted the veteran's history of having seen a psychiatrist on            
1 occasion in service after being involved in a fight with 
another soldier.  The veteran complained of anxiety and 
flashbacks associated with this fight, for which he was 
court-martialed and reduced in grade.  During his hospital 
course, the veteran indicated a desire to enter a PTSD 
program because of guilt over beating a person years ago.  A 
psychologist discussed the veteran's case with his attending 
physician, and the former did not feel the appropriate need 
for such treatment.  The discharge diagnoses included 
adjustment disorder, depressed; and dysthymia.  There were no 
findings of PTSD.
   
In early September 1994, the veteran was seen in the VA 
mental hygiene clinic with a history including an adjustment 
disorder, depressed, and dysthymia.  He reported guilt over 
beating a man in military service.  The examiner commented 
that this appeared to be a possible attempt for secondary 
gain to obtain additional PTSD disability benefits.  The 
veteran complained of nightmares, but did not want counseling 
for guilt.  He reported having a relative in the PTSD 
program.  The examiner noted that the veteran had financial 
stress, and was angry that he was still not in military 
service following the beating of another serviceman who 
reportedly insulted his mother.  The current assessment was 
dysthymia.  There were no findings of PTSD.  

On VA psychological evaluation in late September 1994, the 
veteran presented with anxiety, depression, and 
"flashbacks" that he believed were related to his attacking 
another man in military service.  The veteran gave history of 
becoming depressed as a result of being stationed in Alaska 
in 1978, which depression led to his severely beating another 
serviceman after the latter struck him from behind.  He felt 
that he had "flashbacks" as a result of this beating, 
describing them as periods of depression during which he felt 
bad about the attack.  The veteran requested assistance in 
coping with his depression and anxiety surrounding the 
assault, as well as service-connected disability benefits 
because his depression was induced by his service in Alaska.  
However, he did not complete required assessment materials.  
The clinical impressions were that he was rather lethargic 
and somewhat depressed, although initially disclosive and 
cooperative.  He presented with little insight, with a 
tendency to exaggerate his difficulties, and as minimally 
motivated to improve his overall functioning.  There were no 
findings of PTSD.   

VA outpatient records of 1995 and 1997 are negative for 
findings or diagnoses of PTSD.  When seen in May 1996, the 
assessments included stable dysthymia without symptoms.  
During VA hospitalization in December 1997, the diagnoses 
included depression and dysthymia.

By rating action of August 1997, the RO granted service 
connection for migraine headaches.

On mental evaluation by J. Nichols, Ph. D., in April 1998, 
the veteran complained of auditory hallucinations.  He 
reported trouble falling asleep, and awakened during the 
night because of back pain.  He reported having had thoughts 
of harming himself, and having gotten rid of his gun because 
he has afraid he would kill himself.  He stated that he had 
thoughts of harming other people because they made him angry.  
He stated that he had crying spells particularly because his 
father died  2 years ago.  He acknowledged that he had a bad 
temper, but denied getting into fights, stating that he 
wouldn't be able to defend himself physically.  The 
diagnostic impressions were dysthymic disorder, and 
personality disorder (not otherwise specified).  There were 
no findings of PTSD.

By decision of April 1998, the SSA found the veteran entitled 
to continuing disability benefits from February 1992 
primarily due to affective disorders, with a secondary 
diagnosis of personality disorders.  There were no references 
to PTSD.
  
In June 1998, the veteran was hospitalized at a VA medical 
facility with a 4- to      5-week history of feeling 
depressed, tired, hopeless, helpless, and guilty, with 
decreased energy and sleep, poor appetite, and suicidal 
ideations without any plan.  His wife had threatened to 
divorce him, which caused him much upset; he gave a  3- to 6-
month history of marital problems, with sexual dysfunction 
and rejection that was distressing him.  The veteran reported 
1 prior psychiatric hospital admission approximately 3 years 
ago for depression.  The final diagnoses included major 
depressive disorder with suicidal ideation, Cluster B traits, 
marital discord, and financial stress.  There were no 
findings of PTSD.

When seen in the VA outpatient clinic in July 1998, the 
veteran reported domestic problems with his wife.  The 
assessments included dysthymia, adjustment disorder.

A September 1998 VA physician's note contained diagnoses 
including bipolar  type-II depression, and a history of PTSD.  
There were no other pertinent findings.

After evaluation in the VA outpatient clinic in early October 
1998, the assessments included PTSD (flashbacks, nightmares), 
and type-II bipolar disorder.

In early and mid-October 1998, the veteran was brought to a 
VA medical facility by police after threatening to shoot the 
person who stole his car.  He also sought assistance with 
anger management after an argument with his wife wherein he 
feared he would harm her and himself.  He was currently 
hospitalized with complaints including auditory and visual 
hallucinations.  The hospital summary report noted persisting 
PTSD symptoms with nightmares and flashbacks referable to the 
veteran's "Vietnam experiences;" his easy irritability and 
exaggerated kind of startle responses were continuously noted 
as well.  The final diagnoses included depression, not 
otherwise specified; cocaine abuse; PTSD by history; and 
marital discord.  A physician's discharge progress note noted 
diagnoses including a mood disorder (not otherwise specified) 
and PTSD.             

In his original mid-October 1998 claim for service connection 
for PTSD, the veteran contended that he currently suffered 
from PTSD as a result of having been assaulted in 1978 by a 
service comrade who struck him in the head with a pipe.  He 
believed that the assault was meant to kill him, and he had 
been depressed ever since.  He stated that he suffered from 
flashbacks, night terrors, and auditory hallucinations, as 
well as fears and anxiety that someone will return to finish 
the job and kill him.  He also claimed that PTSD was 
secondary to his service-connected migraine headaches.

A late October 1998 VA outpatient treatment record noted 
diagnoses including a history of depression, PTSD, and 
cocaine abuse.  In early November, the assessments were 
history of depression (not otherwise specified), PTSD, and 
cocaine abuse (he denied recent use).  In mid-November, the 
assessments included depression.  In April 1999, the 
assessments included dysthymia.  A review of the veteran's 
past medical history on VA neurological examination of April 
1999 noted that he suffered from depression and PTSD.  After 
evaluation in the mental hygiene clinic in August, the 
assessments included PTSD by history.

In September 1999, the veteran was hospitalized at a VA 
medical facility with the chief complaint of a depressed mood 
with suicidal ideation.  On admission examination, a history 
of possible PTSD, polysubstance abuse, and depressive 
symptoms with psychotic features was noted.  The veteran 
reported that his most prominent recent stressor was chronic 
back pain, and he recently began to feel more depressed as 
his back therapy was not working well.  The back pain began 
to affect his sleep, and he had thoughts of killing himself.  
The examination report noted that the veteran had been 
diagnosed in the past as having PTSD symptoms related to           
2 previous stressors that occurred during his military 
service: he was involved in an automobile accident (the 
source of his back injury) as well as an assault, and both 
incidents involved loss of consciousness.  He complained of 
intrusive thoughts about once per week, without nightmares, 
flashbacks, or hyperarousal.  After review of the veteran's 
chart and an interview with him, the diagnoses included 
polysubstance abuse; adjustment disorder with depressed mood, 
rule-out major depressive episode in partial remission; 
cognitive deficits; rule-out antisocial personality disorder 
versus adult antisocial behavior; and history of PTSD.  The 
examiner felt that the veteran did not currently meet the 
full criteria for PTSD.  

The summary report of the veteran's VA hospitalization in 
September 1999 noted his complaints of flashbacks of an 
assault averaging once per week, as well as auditory and 
visual hallucinations, increased irritability, and inability 
to control his anger.  He reported that he and his wife were 
currently happily married.  A review of the veteran's 
military history indicated that he was assaulted by a 
serviceman and struck on the head, after which the veteran 
almost killed the man, for which incident the veteran was 
court-martialled.  At the time of hospital discharge, the 
diagnoses included polysubstance abuse, rule-out substance-
induced mood disorder; history of PTSD, for which he 
currently did not meet the full criteria; rule-out pain 
disorder; and rule-out antisocial personality disorder versus 
adult antisocial behavior.

Early December 1999 VA mental hygiene clinic records noted 
that the veteran was getting along better with his wife.  The 
assessments were PTSD by history, history of dysthymic versus 
alcohol-induced mood disorder, history of polysubstance/ 
alcohol abuse in remission, and antisocial personality 
traits.

On VA psychiatric examination of late December 1999, the 
examiner reviewed the veteran's claims file.  The veteran 
gave a history of a truck accident in service in 1977 wherein 
he sustained head and back injuries and was unconscious for 
about  15 minutes.  He also reported having been in a fight 
in Alaska wherein he was struck on the head with a piece of 
wood and was unconscious for about 10 minutes.  When he 
regained consciousness, he nearly beat to death the man who 
struck him with a pipe.  For this, the veteran was court-
martialled.  He reported memory problems following this 
incident, as well as stress and quickness to anger.  He 
stated that he did not engage in combat in service, having 
served in Germany and Alaska.  Post service, the veteran had 
had nervous problems with multiple VA hospitalizations and 
diagnoses of a major depressive disorder, polysubstance 
abuse, and a personality disorder.  The examiner noted that 
he had been reported to have post-traumatic symptoms, but had 
not been given a formal diagnosis of PTSD based on a review 
of his service records.  The examiner further reviewed the 
veteran's employment history.

The veteran's current complaints included recurring thoughts 
about the man he assaulted in service and how he could have 
killed him in anger before he realized it.  He reported no 
other recurring thoughts about his service experiences.  When 
asked whether he avoided anything because it reminded him of 
his stressful experiences in service and upset him, the 
veteran stated that avoided crowds because he feared getting 
hurt.  He also avoided driving large trucks because of his 
truck accident in service.  He stated that sudden loud noises 
bothered him a great deal, but did not know why they bothered 
him.  He complained of depression, but denied current crying 
spells and suicidal thoughts.  He denied feeling hopeless 
since he had been more actively religious.  He currently 
enjoyed life and slept well, and denied nightmares. Appetite 
was pretty good and weight stable.  He reported increased 
irritability but denied current homicidal ideation.  He 
denied violence, impaired impulse control, hallucinations, 
and delusions.  He was generally suspicious and distrustful 
of other people.  He reported getting along well with his 
wife.  

After mental status examination, the examiner noted that the 
veteran was currently claiming that he had PTSD secondary to 
an incident in service in Alaska wherein a fellow soldier 
reportedly struck him in the head with a piece of wood and 
knocked him unconscious for 10 minutes.  When he regained 
consciousness, the veteran reportedly beat his assailant 
nearly to death with a pipe.  The examiner reviewed the 
veteran's service records that showed that he was court-
martialled for severely assaulting a fellow soldier in June 
1978.  There was no mention of the allegation that the man 
had assaulted the veteran.  The examiner also noted the 
August 1978 notation that the veteran had been depressed due 
to being away from his wife for the past 6 months.  The 
doctor commented that a diagnosis of PTSD in this case would 
require evidence that the veteran was threatened with serious 
injury or death by the man he assaulted, and that he had 
found no verification of this in the veteran's service 
records contained in the claims file.  He opined that the 
veteran reported some post-traumatic symptoms, but did not 
meet the full criteria for a diagnosis of PTSD.  The 
diagnoses were major depressive disorder, polysubstance 
abuse, and personality disorder (not otherwise specified).  
         
In March 2000, the veteran was hospitalized at a VA medical 
facility with a 3-day history of depression because his wife 
had left their home.  A history of major depression with 
substance-induced mood disorder was noted, as well as self-
diagnosed PTSD.  The discharge diagnoses included adjustment 
disorder with depressed mood, post-traumatic stress symptoms, 
and Cluster B personality traits.

In his May 2000 NOD, the veteran stated that he was involved 
in a traffic accident in 1977 wherein he injured his head and 
back and was unconscious for about         15 minutes.  He 
claimed that he suffered from PTSD as a result of this 
traumatic incident.  He also stated that a service comrade 
who struck him in the head with a piece of wood assaulted him 
in 1978.  Fearing for his life, he defended himself by 
attacking his assailant with a pipe, nearly beating him to 
death.  The veteran stated that he had been knocked 
unconscious for about 10 minutes by the initial assault, and 
went after his assailant with a pipe after he regained 
consciousness.  He also claimed that he suffered from PTSD as 
a result of this physical attack and life-threatening 
experience.

After evaluation for low back pain in the VA outpatient 
clinic in September 2000, the assessments included depression 
and PTSD.

A mid-October 2000 VA Social Work Assessment noted that the 
veteran denied ever being treated for alcohol or drug abuse.  
He was currently divorced.  He complained of serious 
depression, anxiety, tension, and trouble controlling violent 
behavior.  There were no complaints or findings referable to 
PTSD. 

In late October and November 2000, the veteran participated 
in a comprehensive inpatient substance abuse treatment 
program at a VA medical center.  A 30-year drinking history 
and a history of cannabis and cocaine use was noted.  A 
history of 6 prior hospitalizations and outpatient treatment 
for PTSD was noted.  Following psychiatric evaluation on 
admission, the diagnoses included alcohol dependence, history 
of PTSD and dysthymia, and antisocial personality traits.  On 
subsequent psychological evaluation, the veteran gave a 
history of 6 prior inpatient hospitalizations with 
diagnoses/presenting problems of PTSD related to a fight, not 
combat.  The examiner noted a self-report of a PTSD diagnosis 
from an incident of military service.  During his hospital 
course, a multi-disciplinary treatment team met on several 
occasions to assess the veteran's treatment needs.  His 
treatment plan needs consistently excluded treatment for PTSD 
symptoms.  In mid-November, a clinical psychologist 
encouraged the veteran to follow-up with PTSD treatment, and 
opined that PTSD was also a possible explanation of his 
memory and concentration complaints, noting the veteran's 
history of a diagnosis of PTSD by his psychiatrist.  He 
commented that further testing following significant sobriety 
would be needed to more clearly determine the cause of the 
veteran's memory complaints and to clearly rule-out 
neuropsychological causes.  The final diagnoses included 
alcohol dependence, history of PTSD, and personality disorder 
(not otherwise specified).           

After evaluation in the VA outpatient psychiatry clinic in 
February 2001, the assessments included alcohol dependence, 
polysubstance abuse, PTSD by history, and personality 
disorder (not otherwise specified).  In April, the 
assessments included dysthymia, PTSD by history, alcohol and 
polysubstance abuse in remission, and Cluster B traits.

After VA neurological examination in July 2001, the diagnosis 
was migraine headaches.  There were no references to PTSD.  

During the March 2002 Board hearing on appeal, the veteran 
gave testimony about the claimed onset of his PTSD which was 
essentially factually consistent with that presented in his 
May 2000 NOD with respect to the 1978 personal assault 
incident.

II. Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the law currently in effect, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a) (2001), 
which incorporates the provisions of the Fourth Edition of 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002). 

In this case, the veteran has alleged that he suffers from 
PTSD as a result of having been assaulted in service by a 
fellow soldier.  However, after the Board finds that the 
first element required to establish service connection for 
PTSD has not been met, inasmuch as the preponderance of the 
competent and probative medical evidence of record 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.  

The record shows no diagnosis of PTSD in service.  The sole 
psychiatric notation in service dates from August 1978, 
wherein the veteran was noted to have been depressed after 
being away from his wife for the past 6 months.  However, no 
psychiatric disorder was diagnosed at that time or at the 
time of separation from service in October 1979, at which 
time he was found psychiatrically normal on examination.  

Furthermore, the voluminous post-service medical evidence 
record show a proper diagnosis of PTSD up to the present 
time.  The first post-service diagnosis of a psychiatric 
disorder was the recurrent major depressive disorder found by 
Dr. Sarvay in March 1993, over  13 years post service, and it 
was reported to have begun only 3 years previously.  
Moreover, there was nothing in Dr. Sarvay's psychiatric 
evaluation linking this psychiatric disorder to the veteran's 
military service or any incident thereof.

When hospitalized at a VA medical facility for depression in 
mid-1994, the veteran's primary stressor was noted to include 
marital problems.  Although those medical records show that 
the veteran's reported history of anxiety and flashbacks from 
an in-service incident involving a fight with another 
serviceman were considered in formulating his treatment 
program, a VA psychologist, after discussion with the 
veteran's attending physician, did not feel the appropriate 
need for such treatment, and the pertinent diagnoses were 
adjustment disorder, depressed, and dysthymia, not PTSD.

On VA mental health evaluation in September 1994, a VA 
examiner considered the veteran's history of guilt over 
beating a man in military service, but his assessment was 
that this appeared to be no more than a possible attempt for 
secondary gain to obtain additional PTSD disability benefits, 
noting that the veteran did not want counseling for guilt.  
The current assessment was dysthymia, not PTSD.

On mental evaluation by Dr. Nichols in April 1998, the 
veteran related his depression to his father's death 2 years 
ago, not any incident of military service, and the diagnostic 
impressions included dysthymic disorder, not PTSD.  VA 
medical records of June and July 1998 noted that the 
veteran's depression was related to marital problems, not any 
incident of military service, and there were no findings of 
PTSD.  

VA hospital records of September 1999 related the veteran's 
depression to a chronic back disability that was not 
ameliorated by therapy, not any incident of military service.  
Those records show that the veteran's history of an inservice 
assault was also considered, but after review of the 
veteran's chart and examination, the examiner diagnosed an 
adjustment disorder with depressed mood and concluded that he 
did not currently meet the full criteria for a diagnosis of 
PTSD.

After a comprehensive review of the voluminous service and 
post-service records in the veteran's claims file, 
consideration of his military history to include the assault 
incident, and a current examination, a VA psychiatrist in 
December 1999 commented that the service records showed no 
evidence that the veteran was threatened with serious injury 
or death by the man he assaulted in service, and 
authoritatively concluded that the veteran, while reporting 
some post-traumatic symptoms, did not meet the full criteria 
for a diagnosis of PTSD.

March 2000 VA hospital records show that the veteran had 
diagnosed himself as having PTSD.  The Board finds that, as a 
layman, the veteran is not competent to offer such a medical 
opinion.  Lay testimony is not competent to prove a matter 
requiring medical expertise.  While a layman such as the 
veteran can certainly testify about his inservice experiences 
and current symptoms, he is not competent to diagnose himself 
as having PTSD or any other psychiatric disorder.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

While the record contains numerous diagnoses of "PTSD by 
history" (to include in the report of veteran's October to 
November 2000 in-patient treatment for substance abuse) these 
references neither reflect that the veteran current has, or 
has ever met the DSM-IV criteria for a diagnosis of PTSD.  To 
the extent that, like the recent hospitalization report, 
these references are based on the veteran's self-reported 
history, they do not constitute medical opinions of a 
diagnosis of PTSD.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence, and a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional).  Likewise, the outpatient "diagnoses" or 
assessments of "PTSD" in the veteran's treatment records do 
not, without more, establish that the diagnostic criteria are 
met.  Significantly, the Board also notes that a number of 
physicians have not diagnosed PTSD.  In this case, the Board 
finds that the mere references to PTSD is the veteran's 
treatment records are outweighed by the evidence indicating 
that the veteran does not, in fact, suffer from PTSD, to 
include the October 1998 VA hospitalization report, and the 
December 1999 VA psychiatric examination, both of which 
reflect a conclusion by a VA medical professional, that the 
veteran does not meet the full criteria for a diagnosis of 
PTSD.  The Board accords great probative value to such 
evidence, particularly the December 1999 examination report 
by a VA psychiatrist, specifically obtained for the purpose 
of resolving the question as to whether the veteran, in fact, 
suffers from PTSD.  That physician's conclusion clearly was 
based on a review of the extensive record including the 
veteran's specific contentions, his service records, the 
voluminous post-service medical evidence from 1982 to 1999, 
and a current examination of the veteran.  As such, the Board 
finds that such evidence is the more persuasive on the 
question of diagnosis, and, hence, dispositive of the issue 
on appeal.  

As the preponderance of the competent and probative medical 
evidence medical evidence establishes that the veteran does 
not meet the diagnostic criteria for PTSD, the Board finds 
that a critical element to establish service connection for 
such disorder is lacking, and that further analysis into the 
remaining criteria of 38 C.F.R. § 3.304(f) simply is not 
necessary.  The claim on appeal must be denied.  

While the Board has also considered the "benefit of the 
doubt" doctrine in rendering a decision in this appeal, that 
doctrine is not for application in this case, as the evidence 
neither supports the veteran's claim for service connection 
for PTSD, nor does there exist an approximate balance of 
positive and negative evidence ("equipoise"); rather, there 
is a clear preponderance of evidence against the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).



ORDER

Service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

